In 1831 Thomas Jones died intestate, seised and possessed of a tract of land in the pleadings mentioned, and leaving eleven children, to wit, Martha, wife of Hiram Carland, and the defendants in the case first above stated.
Carland and wife, in 1847, filed their bill for a sale of the said land for the purpose of a partition, and in addition (236)  to the heirs at law of said Thomas, James W. Jones claiming to have purchased the undivided shares of two of the heirs, is also made a party defendant. Carland alleges that he purchased the shares of eight of the said heirs at law, for which deeds were duly executed by them respectively, except of the share of Henry Lance and wife, and in regard to this share, he says that Russel Jones having purchased the same of the said Henry, and taken his bond for title, afterwards sold it to him and gave his bond for title; but that before any deed was executed Mrs. Lance died, leaving children, minors. The plaintiffs then state that the defendant, James W. Jones, "has taken possession of a portion of said land, which he claims to be equal to two-elevenths thereof, but which is in fact greatly more than two-elevenths" — that he has held and cultivated the same for several years — "and with a view to delay any other proceeding or bill in this Court for a sale or partition of the land, the said defendant, James W. Jones, about two years *Page 209 
ago, filed his petition in this Court against your orator alone, praying a sale or partition," and the plaintiff states that he was willing that a decree for a sale should be made, as soon as the proper parties were before the Court, but the defendant James W. Jones would not consent thereto, and the plaintiffs then state they believe that the purpose of said James W. is to continue his petition in Court as long as possible, that he may remain in possession and wear out the land as much as possible. The bill prays a decree for a sale of the land, and Carland claims thereof eight of the shares by purchase, and one in right of the feme plaintiff Martha.
The defendant James W. Jones, in his answer, states that several years before the bringing of this bill, he purchased two shares in said land, to wit, those of William and James, and exhibits his titles thereto with his answers. After this purchase, he avers that he and the plaintiff Carland who claimed to own the other nine-elevenths agreed upon a partition, and ran a conditional line by which their parts were respectively allotted to them, and he went into possession of his portion — Carland agreeing in an instrument of writing then executed between them to make title to the said James W. Jones for his said shares and interest, and so to divide and make partition; and after a survey was made and said division line run, the said Carland surrendered the possession to the defendant, who has since remained in possession and made valuable   (237) improvements on the premises. And this defendant further avers that he has, at various times, offered to exchange deeds with Carland, who has refused, alleging that it was not necessary, as he Jones held a bond for title; and that thus each of them having been in possession of their said allotted portions for eight years, the said Carland had never complained until the said James W. Jones "was compelled to file his bill to require the said Carland to consummate the contract relinquishing to him his said share according to their said agreement." And this defendant Jones denies that in the filing or continuing in Court his said bill, his purpose was to occasion delay, but it was to settle and establish his rights under his said contract with Carland. The plaintiffs replied to the answer of Jones, and the parties proceeded to take proofs.
Pending the said bill brought by Carland and wife, and after it was transmitted to the Supreme Court, James W. Jones filed his bill against the said Hiram Carland for a specific performance of the contract between them, referred to in the pleadings of the first suit, and in this bill he sets forth as matter of complaint the various matters averred in his answer to the other *Page 210 
bill, alleging the agreement to divide and portion the lands in the proportions stated — the going into possession by the parties — and his remaining so in possession, in ignorance of the fact that mutual deeds should be executed between him and defendant in order to perfect their titles, until the defendant and wife filed their bill for a sale of the land — that after the lines were run and possession was taken by them, they were of opinion that was sufficient to secure their titles, and accordingly directed a mutual friend who held the agreement to tear off their names — which was done — that he has offered to execute proper conveyances to the defendant, and has applied to him to perform his part of the contract — which he has refused; and that a sale of the property as prayed for by defendant in his said bill will greatly injure him, inasmuch as he has made on his portion improvements of great value, to wit, over one thousand dollars.
Carland answers and admits the execution of the said agreement, but relies on the fact of its cancellation, and insists that the parties stand as if the same never had been executed. (238)  He avers that at the time of the execution of said contract, he stated to the plaintiff that three of the said undivided shares belonged to infants, and that the obtaining of their titles was uncertain, though he admits he has since procured the titles of all except the heirs of Lance, and he has no hope or prospect of obtaining theirs: and he insists that said heirs are necessary parties to this bill. And further answering, the defendant insists that the plaintiff, having voluntarily dismissed and abandoned his bill heretofore filed for a partition, and a specific execution of said contract is precluded thereby from again harassing him from time to time with new suits for the same cause, and he pleads the same in bar of the plaintiff's equity in the premises. He then states that it is not true that the plaintiff has made improvements to the value alleged — that he has received profits from the land of great value — and that he has himself expended more for improvements in proportion to their respective interests in the premises than the plaintiff.
This cause was set for hearing upon the bill and answer, and transmitted to the Supreme Court for hearing.
These two cases were heard at the same time, as they relate to the same tract of land. We are satisfied from the evidence that Jones and Carland executed a written *Page 211 
agreement to make partition of the land — Jones to have two parts out of eleven, and Carland nine parts; that a dividing line was accordingly run, and that the parties have held possession of their respective parts in severalty ever since. At the time of the partition the parties did not execute deeds, and Jones now calls on Carland for a specific performance of the agreement to make partition, and the execution of the necessary title deeds. To this Carland replies that he is not able to perform his part of the contract, for that he owns only seven parts out of eleven, of the land; that his wife, owns one part, and the other part belongs to the heirs at law of Mrs. Lance, who died before he was able to procure the title, although her husband had given bond to make title. The excuse offered by Carland for not performing      (239) his part of the contract comes with a very ill grace, after the parties have acted upon the contract — and been in possession under it for so many years, and made expensive improvements. InLove v. Camp, 41 N.C. 209, it was held by this Court that if one entered into a contract to convey land, fraudulently representing himself to be the owner, and received the purchase money, he could only relieve himself from a decree for a specific performance by an averment and proof that he had made all reasonable exertions to procure the title, and was unable to do so.
Whether the principle of that case is applicable to the present case, we will not now decide, because it is suggested that by a decree for partition in the case of Carland and wife against Jones and others; the commissioners may in their discretion, and with a due regard to the rights of all of the parties concerned, allot to Jones the two parts of which he is now in possession, or allot them to Carland so as to enable him to comply with his contract and put an end to the controversy with Jones. The report of the Clerk and Master as to whether the interest of the parties requires a sale of the land for partition is not at all satisfactory, and we feel at liberty, therefore, to act upon the suggestion, and order a partition of the land to be made by Commissioners, so as to give Jones two parts, Carland in his own right seven parts, Carland and wife one part, and the heirs of Lance the other part.
The case of Jones v. Carland, will be retained for further directions. The commissioners will be directed to accompany their report with a full statement of facts, so as to enable the Court to decide whether any prejudice will be sustained by the heirs of Lance by the order for actual partition.
PER CURIAM.                           Decree accordingly. *Page 212 
(240)